DETAILED ACTION
This Office Action is in response to Amendment filed May 16, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernández-Gutiérrez et al. (“InxGa1-xN nucleation by In+ ion implantation into GaN,” Nuclear Instruments and Methods in Physics Research B 413 (2017) pp. 62–67)
Regarding claims 1, 4, 5, 8-10 and 13, Hernandez-Gutierrez et al. disclose a method (Title) comprising: processing a first single-crystal gallium nitride layer (Title, 2. Experimental results, and Figs. 2 and 3) for use in an electronic device (LEDs in 1. Introduction), comprising the successive steps of: a) performing an ion implantation of indium or of aluminum (In+) into an upper portion of the first single-crystal gallium nitride layer (Fig. 1a)), to make the upper portion of the first single-crystal gallium nitride layer amorphous without amorphizing a lower portion of the first single-crystal gallium nitride layer, because (i) the implanted indium ions or In+ are present in the upper portion of the first single-crystal gallium nitride layer, while the lower portion does not comprise any In+ as shown in Fig. 1a) of Hernandez-Gutierrez et al., (ii) Applicant did not originally disclose the implantation conditions of the ion dose, ion energy and ion implantation temperature to form the claimed amorphous upper portion, and Applicant did not originally disclose the degree of the amorphousness of the upper portion of the first single-crystal gallium nitride layer after the ion implantation, (iii) the indium ion implantation at room temperature disclosed by Hernandez-Gutierrez et al. would inherently result in at least some portion of the implanted region(s) to become amorphous, and (iv) Hernandez-Gutierrez et al. disclose lattice damage under 3.2.1 XRD diffraction and 3.2.2. Raman analysis on page 64, which can be construed as at least a portion of the first single-crystal gallium nitride becoming amorphous without Applicant’s specifically defining what the word “amorphous” refers to, and to what degree the lattice structure should be damaged to be referred to as being “amorphous”; and b) performing a solid phase recrystallization anneal of the upper portion of the first single-crystal gallium nitride layer (annealing at 400, 500 or 900oC for 30 minutes under 2. Experimental results), resulting in transforming the upper portion of the first single-crystal gallium nitride layer into a crystalline indium gallium nitride or aluminum gallium nitride layer (ABSTRACT), because Hernandez-Gutierrez et al. disclose the annealing temperatures within the range recited in claim 8 of current application (claim 1), wherein, at step a), implantation conditions are selected so that the lower portion of the first single-crystal gallium nitride layer has a thickness smaller than one fifth of the thickness of the first single-crystal gallium nitride layer, because (a) Applicant does not specifically claim the thickness of the first single-crystal gallium nitride layer, and whether there is another single-crystal gallium nitride layer underneath the first single-crystal gallium nitride layer, and (b) when the thickness of the first single-crystal gallium nitride layer is set at 80 nm as shown in Fig. 1a) of Hernandez-Gutierrez et al. where some implanted indium ions are observed at the depth of just over 70 nm, see the red dot at about 72 nm in Fig. 1a) of Hernandez-Gutierrez et al. (claim 4), during step a), implantation conditions are selected so that the lower portion of the first single-crystal gallium nitride layer has a thickness in the range from 2 to 10 nm, see Fig. 1a) of Hernandez-Gutierrez et al. where the lower portion of the first single-crystal gallium nitride layer has a thickness of about 8 nm as discussed above (claim 5), at step b), the solid phase recrystallization anneal is carried out at a temperature in the range from 300 to 1,200°C (400, 500 or 900oC under 2. Experimental results) (claim 8), the solid phase recrystallization anneal is carried out at approximately 400°C for approximately 1 hour (400 or 500oC for 30 minutes under 2. Experimental results), because (a) Applicant does not specifically claim what the terms “approximately 400°C” and “approximately 1 hour” refer to, and (b) therefore, 30 minutes or half an hour can be referred to be “approximately 1 hour, while 400°C or 500°C can be referred to be “approximately 400°C” (claim 9), during steps a) and b), the first single-crystal gallium nitride layer rests on an insulating layer (AlN buffer layer or topmost atomic layer of sapphire substrate under 2. Experimental results) itself resting on a support substrate (sapphire substrate), because (a) AlN has a relatively high energy band gap, and therefore, some one of ordinary skill in the art would refer to AlN as an insulator, while another one of ordinary skill in the art would refer to AlN as a semiconductor, and (b) a sapphire is an insulating material (claim 10), and the electronic device is a light-emitting device (LED under 1. Introduction) (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hernández-Gutiérrez et al. (“InxGa1-xN nucleation by In+ ion implantation into GaN,” Nuclear Instruments and Methods in Physics Research B 413 (2017) pp. 62–67)  The teachings of Hernandez-Gutierrez et al. are discussed above.
Regarding claim 2, Hernandez-Gutierrez et al. differ from the claimed invention by not further comprising, after step b), a step c) of deposition, by vapor phase epitaxy, on an upper surface of the first single-crystal gallium nitride layer, of a light-emitting structure comprising:
- a doped semiconductor layer of a first conductivity type coating the upper surface of the first single-crystal gallium nitride layer;
- an active layer coating an upper surface of the doped semiconductor layer of the first conductivity type; and
- a doped semiconductor layer of the second conductivity type coating the upper surface of the active layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Hernandez-Gutierrez et al. can further comprise the steps recited in claim 2, because the claimed steps have been well-known and commonly used steps in forming a semiconductor LED disclosed by Hernandez-Gutierrez et al.
Regarding claim 3, Hernandez-Gutierrez et al. differ from the claimed invention by not showing that, during steps a) and b), a protection layer covers an upper surface of the first single-crystal gallium nitride layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Hernandez-Gutierrez et al. can further comprise the step recited in claim 3, because the protection layer would protect the underlying implanted first single-crystal gallium nitride layer from the ambient and subsequent manufacturing process(es), and would prevent the implanted first single-crystal gallium nitride layer from being contaminated with unwanted impurities, which has been a well-known and commonly employed method in forming a GaN-based semiconductor device.
Regarding claim 6, Hernandez-Gutierrez et al. differ from the claimed invention by not showing that, during step a), a complementary implantation of nitrogen is performed to compensate for the indium or aluminum input in the upper portion of the first single-crystal gallium nitride layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Hernandez-Gutierrez et al. can further comprise the step recited in claim 6, because (a) co-implantation has been commonly employed during an ion implantation process to control the composition of the final material composition after the ion implantation process, and (b) the nitrogen implantation would prevent or at least reduce formation of regions having excessive indium ions, which would result in undesirable optical or electrical effects, by allowing bonds between the implanted indium ions and nitrogen ions.
Regarding claim 7, Hernandez-Gutierrez et al. differ from the claimed invention by not showing that implantation energies are selected so that the indium and nitrogen or aluminum and nitrogen concentration profiles are superimposed at the interface between the upper portion and the lower portion of the first single-crystal gallium nitride layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Hernandez-Gutierrez et al. can further comprise the step recited in claim 7, because (a) co-implantation has been commonly employed during an ion implantation process to control the composition of the final material composition after the ion implantation process as discussed above, and (b) the indium and nitrogen concentration profiles should be controlled to be superimposed at the interface between the upper portion and the lower portion of the first single-crystal gallium nitride layer such that there would not be regions of excessive indium atoms and regions of excess nitrogen atoms, which would result in undesirable optical or electrical effects, by allowing bonds between the implanted indium ions and nitrogen ions.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                             /JAY C KIM/                                                                                      Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                                                  May 18, 2022